C. Allen, J.
So far as appears, the telegram on which the plaintiff relies was not sent by the defendants for the purpose of being shown to others. It was one of a series of telegrams, three of which were sent by Owens, and two by the defendants. It was not a contract with the plaintiff, and was not designed to constitute a contract with anybody but Owens. Whoever relies upon such a telegram must rely upon it only in the sense which it bears as between the parties themselves. The defendants cannot be held to any greater responsibility than that which they assumed to Owens. The plaintiff, in order to recover, must show that the bill was drawn in pursuance of the authority given by the defendants to Owens. To ascertain this, the whole correspondence by telegraph is to be looked at. It is quite plain that the defendants did not intend to authorize him to draw $2500 in addition to $1500 already drawn, though unknown to them. By Owens’s own estimate of the value of the wool, this would exceed the amount of money which would be coming to him. In view of the earlier telegram, the finding of the judge, *492that the telegrams sent conferred no authority to draw more than $2500 in all, was well warranted. The authority to Owens being limited, the plaintiff must be held to have taken the second bill of exchange at its own risk. It is not as if he had had a general letter of credit, or a promise distinctly referring to or describing or including the bill drawn, or designed to be shown to and acted on by others. Murdock v. Mills, 11 Met. 5. Exchange Bank v. Rice, 98 Mass. 288. Central Savings Bank v. Richards, 109 Mass. 413. Union Bank of Canada v. Cole, 47 L. J. C. P. 100, 110. Judgment for the defendants.